Citation Nr: 0818439	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  02-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee with 
probable torn menisci, currently rated  
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee 
with a torn medial meniscus, currently rated  10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision promulgated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

Procedural history

In a May 1979 rating decision, service connection was granted 
for bilateral chondromalacia of the knees; a single 10 
percent disability rating was assigned for the bilateral knee 
disorders.  In a November 1998 rating decision, the RO 
separately rated the two knee disabilities and assigned 10 
percent disability ratings for each knee disorder.  

On October 19, 2000, the RO received the veteran's claim for 
increased ratings for the service-connected bilateral knee 
disabilities.  In an April 2001 rating decision, increased 
ratings for the bilateral knee disorders were denied.  The 
veteran perfected an appeal as to those denials.

In October 2006, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

In September 2007, the Board remanded these two issues for 
further evidentiary development.  In December 2007, the VA 
Appeals Management Center (AMC) continued the previous 
denials of the claims for increased ratings in a supplemental 
statement of the case (SSOC).  These issues are once again 
before the Board.

Issues not on appeal

The Board's September 2001 decision referred to several 
issues which were not then on appeal.  For the sake of 
brevity, that discussion will not be repeated.  None of those 
issues is currently in appellate status.  

In its September 2007 decision, the Board denied increased 
disability ratings for service-connected postoperative 
residuals of a hiatal hernia and status post sigmoid 
resection; and for service-connected migraine headaches.  
Those issues have been resolved and will be discussed no 
further herein.


FINDINGS OF FACT

1.  The service-connected bilateral knee disabilities are 
manifested by complaints of pain, buckling, and locking.  The 
medical and other evidence of record indicates that each 
disability is productive of tenderness on palpation, effusion 
into the joint and torn menisci, but that each disability is 
not productive of lateral instability or recurrent 
subluxation, limitation of flexion of the left leg to 60 
degrees, or limitation of extension of the left leg to 5 
degrees.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected knee disabilities, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
the veteran's chondromalacia patella of the right knee with 
probable torn menisci are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

2.  The criteria for a disability rating of 20 percent for 
the veteran's chondromalacia patella of the left knee with a 
torn medial meniscus are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

3.  The criteria for referral for increased disability 
ratings on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for her service-
connected bilateral knee disabilities.  The medical reports 
concerning the veteran's service-connected knee disabilities 
show little difference as to diagnosis and symptoms between 
the two knees, and they thus appear to be identical for all 
practical purposes.  Because these two issues involve the 
application of identical law to virtually identical facts, 
and for the sake of economy, the Board will address the two 
issues simultaneously.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In September 2007, the Board remanded these claims for the 
AMC to afford the veteran a VA examination.  The claims were 
then to be readjudicated.  

In October 2007, the veteran underwent a VA examination, the 
results of which will be discussed below.  The AMC 
readjudicated the case in the December 2007 SSOC. 

Therefore, the Board finds that the RO has complied with the 
directives of the September 2007 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters sent in 
August 2003, October 2006, and September 2007, which were 
specifically intended to address the requirements of the 
VCAA.  The VCAA letters informed the veteran of the evidence 
necessary to establish entitlement to an increased rating.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated her for her claimed disabilities.  In the 
October 2006 and April 2007 letters, the RO told the veteran 
that she could identify or submit additional evidence 
regarding her level of disability and effective date.

Moreover, in the September 2007 VCAA letter, the veteran was 
informed that VA would provide a medical examination to make 
a decision on her increased rating claims.  [VA examinations 
were conducted in August 2002 and October 2007.]

In the August 2003 and September 2007 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on her behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the August 2003 VCAA letter, the veteran was informed that 
she should submit evidence relevant to her claims.  The 
October 2006 VCAA letter informed the veteran as follows: "If 
you have any information or evidence that you have not 
previously told us about or given to us, and that information 
concerns the level of your disability or when it began, 
please tell us or give us that evidence as soon as possible."  
See the October 19, 2006 VCAA letter, page 2.  In the 
September 2007 VCAA letter, the AMC told the veteran that she 
should submit any evidence in her possession relevant to her 
claims, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
September 25, 2007 letter, page 2.  The VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claims 
were adjudicated in April 2001, prior to the August 2003 VCAA 
letter, the first VCAA letter addressing these claims.  
However, following the issuance of the VCAA letters, the 
veteran was allowed the opportunity to present evidence and 
argument in response.  Specifically, the claims were 
readjudicated in SSOCs issued in August 2004 and December 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed.Cir. 2007).  The veteran and her representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 as to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2) and (3) are not at issue.  As explained 
above, the veteran has received proper VCAA notice as to her 
obligations, and those of VA, with respect to current level 
of disability, element (4), in the various VCAA letters.  
Also, the RO specifically addressed elements (4) and (5) in 
the October 2006 and September 2007 letters.

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
veteran was allowed the opportunity to present evidence and 
argument in response to the VCAA letters.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman.  See Sanders, supra.  The 
veteran and her representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice as to the fourth and fifth elements in 
Dingess/Hartman.

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
various VCAA letters the veteran was informed that she may 
submit evidence showing that her service-connected 
disabilities had increased in severity.  

In the October 2006 and September 2007 VCAA letters, the 
veteran was informed that examples of evidence she should 
tell VA about or give to VA that may effect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects her ability to work; and statements 
discussing her disability symptoms from people who have 
witnessed how the symptoms affect you.  The veteran was 
informed that examples of evidence she should tell VA about 
or give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the veteran was informed that 
to substantiate a claim, she must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on her employment and daily 
life.

As will be discussed below, the veteran has been rated under 
a Diagnostic Code that contains criteria necessary for a 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
In this case, one of the Diagnostic Codes in question 
pertains to a specific measurement of limitation of motion.  
The notice letters did not provide at least general notice of 
that requirement.  

However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate her claims.  See Sanders, supra.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, slip op. at 
12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, the veteran, who is a registered 
nurse, was aware of that her knee was rated based on 
limitation of motion with consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 (2007) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2007) because her 
representative discussed such considerations in her presence.   
See the hearing transcript, pages 31-39.  Therefore, the 
veteran had actual knowledge of the schedule of ratings and, 
thus, what was necessary to substantiate her claim under 
Diagnostic Code 5014.

In any event, as discussed below, the Board will employ 
Diagnostic Code 5258 to rate both of the veteran's service-
connected knee disabilities and will assign the maximum 
rating for each knee disability under that diagnostic code.  
Since the veteran will be in receipt of maximum schedular 
ratings, notice of the specifics of the diagnostic code are 
of no help to her.  

As to the third prong of the holding in Vazquez-Flores, in 
the October 2006 and September 2007 VCAA letters, the RO 
informed the veteran that the ratings for her disabilities 
can be changed if there are changes in her conditions and 
that depending on the disability involved, VA will assign a 
rating from zero percent to as much as 100 percent.  The RO 
stated that VA uses a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4.  The RO indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence 
she should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing her disability symptoms from people who have 
witnessed how the symptoms affected her.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the October 2006 and September 2007 VCAA letters, 
the veteran was informed that examples of evidence she should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects her ability to work; and statements 
discussing her disability symptoms from people who have 
witnessed how the symptoms affect you.  The veteran was 
informed that examples of evidence she should tell VA about 
or give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA 
treatment records and reports of VA examinations, which will 
be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2007).  She has retained the services of a 
representative.  She testified at a Travel Board hearing held 
in October 2006 at the RO before the undersigned Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision on the 
merits as the issues on appeal.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Analysis

Assignment of diagnostic code

The veteran's knee disabilities have at times been diagnosed 
as chondromalacia patella.  There is no rating code for 
chondromalacia patella.  The veteran's service-connected knee 
disabilities are therefore rated by analogy.  See 38 C.F.R. § 
4.20 (2007) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].

The veteran is currently assigned a 10 percent disability 
rating for chondromalacia of each knee under Diagnostic Codes 
5014-5257 [osteomalacia and knee, other impairment of].  See 
also 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Board has considered whether another rating code or codes 
are "more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A March 1998 magnetic resonating imaging (MRI) scan of the 
left knee showed a tear of medial meniscus.  A July 1998 VA 
examiner diagnosed a torn medial meniscus of the left knee, 
degeneration of both menisci of the left knee, and probable 
torn menisci of the right knee.  A July 1998 MRI scan of the 
right knee showed no meniscal tear, but did reveal a meniscus 
cyst.   An October 1998 VA treatment record shows assessments 
of bilateral medial meniscus tears.  Thus, there is evidence 
to support rating both knee disabilities under Diagnostic 
Code 5258 [cartilage, semilunar, dislocated, with frequent 
episodes of "locking", pain, and effusion into the joint].

Although the RO has used Diagnostic Code 5257, the VA medical 
evidence does not show lateral instability or recurrent 
subluxation in either knee.  VA examinations in August 2002 
and October 2007 consistently show for both knees that 
McMurray and Lachman's tests were negative, that the drawer 
tests were negative or "less than 5" degrees, and that 
varus and valgus testing was negative for instability.

The veteran herself, a former registered nurse, has reported 
knee instability and has described her knee disabilities as 
subluxation.  See the October 2006 hearing transcript, page 
32.  Although the Board has taken the veteran's contentions 
into consideration, the Board finds the objective medical 
evidence which shows no instability or recurrent subluxation 
on physical examination to be more probative.  There is no 
evidence that the veteran has any expertise in orthopaedics.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].    

It could be argued that Diagnostic Code 5257 may be applied 
simply because it is a "catch-all" provision encompassing 
various "other" knee disabilities.  However, the medical 
evidence, including radiology studies, indicates that the 
veteran has damaged menisci, and Diagnostic Code 5258 covers 
such disability.  The Court has referred to "the canon of 
interpretation that the more specific trumps the general". 
See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also 
Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) [the specific trumps the general].  
In the absence of any objective evidence allowing for the 
Board to rate the veteran's knee instability under Diagnostic 
Code 5257, use of that diagnostic code is less appropriate.

With respect to limitation of motion, the medical evidence 
shows that flexion of both knees was at worse to 120 degrees, 
as demonstrated on the October 2007 VA examination and in the 
2001 VA treatment records.  The August 2002 VA examination 
indicates that the veteran had flexion to 140 degrees 
bilaterally.  Thus, the veteran does not have flexion limited 
to 60 degrees in either knee, the level at which a 
compensable evaluation would be warranted under Diagnostic 
Code 5260.  
Additionally, the clinical evidence does not show extension 
limited to 5 degrees, which would allow for the assignment of 
a compensable disability rating under Diagnostic Code 5261.  
The various VA examinations and VA treatment records show 
extension to zero degrees in both knees, which is normal.  
See 38 C.F.R. § 4.71, Plate II (2007). 

Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion in either knee 
which would require a compensable evaluation for range of 
motion.  Use of Diagnostic Codes 5260-61 would not avail the 
veteran. 

Accordingly, the Board will employ Diagnostic Code 5258 to 
rate both of the veteran's service-connected knee 
disabilities.  

Schedular rating

Diagnostic Code 5258 provides a 20 percent rating if the 
disorder is manifested by frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2007).

The medical evidence of record indicates that the right knee 
disability is productive of slight tenderness on palpation, 
as noted in an October 2001 VA treatment record, and slight 
effusion, as found on the October 2007 VA examination.  The 
veteran has complained of "locking" and pain of the right 
knee.  Based on these complaints and findings, the Board 
finds that a 20 percent disability rating may be assigned for 
the left knee pursuant to Diagnostic Code 5258.  

With respect to the left knee, while tenderness and effusion 
in the left knee were not specifically found on physical 
examinations, the Board finds that the veteran's reporting of 
symptoms of locking, pain, and effusion in the left knee to 
be credible.  Therefore, the Board finds that a 20 percent 
disability rating may be assigned for the left knee pursuant 
to Diagnostic Code 5258.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 20 percent ratings are the maximum 
rating under Diagnostic Code 5258.  In addition, Diagnostic 
Code 5258 is not predicated on limitation of motion.  DeLuca 
considerations are therefore inapplicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for her bilateral knee 
disabilities was filed on October 19, 2000.  
In this case, therefore, the relevant time period is from 
October 19, 1999 to the present.  

The June 1998 VA examination reflects diagnoses of a torn 
medial meniscus in the left knee and probable torn menisci in 
the right knee.  Based on this record, the Board finds that a 
20 percent disability rating under Diagnostic Code 5258 is 
warranted effective October 19, 1999 for each knee.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered 38 C.F.R. § 3.321(b)(1) in the April 
2001 rating decision and the July 2002 statement of the case 
(SOC).  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the 
increased disability ratings at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
her representative.  The record does not show that the 
veteran has required frequent hospitalizations for her knee 
disabilities.  In fact, she has not been recently 
hospitalized for her service-connected knee disabilities.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the veteran's service-
connected bilateral knee disabilities such as to trigger 
consideration of the extraschedular provisions.  There is no 
indication that any of her service-connected disabilities on 
appeal individually markedly interfere with employment, 
beyond that contemplated in the now assigned two 20 percent 
disability ratings.  The veteran currently works as a 
psychologist and substance abuse advisor.  There is nothing 
in the record to indicate that any of the service-connected 
disabilities on appeal cause impairment with employment over 
and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that the criteria for a disability rating 
of 20 percent for the veteran's chondromalacia patella of the 
right knee with probable torn menisci have been met.  The 
Board has further concluded that the criteria for a 
disability rating of 20 percent for the veteran's 
chondromalacia patella of the left knee with a torn medial 
meniscus have been met.  The appeal is allowed to that 
extent.

ORDER

An increased disability rating for the veteran's service-
connected right knee disability, 20 percent, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An increased disability rating for the veteran's service-
connected left knee disability, 20 percent, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


